DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-25 as filed on 27 March 2018 were examined and rejected in an Office action mailed on 26 December 2019.  Applicant responded on 19 June 2020, cancelling claims 8-11.  Claims 1-7 and 12-25 were examined and rejected in an Office action mailed on 25 September 2020.  Applicant filed an RCE on 24 March 2021, cancelling claim 12.  Claims 1-7 and 13-25 were examined and rejected in an Office action mailed on 30 August 2021.  Applicant responded on 10 November 2021 cancelling claims 5-6,18 and 24-25.  Claims 1-4, 7, 13-17 and 19-23 are examined herein.
Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Withdrawal of Objections and Rejections
3.	The rejection of claims 1-7 and 13-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to the claims.
4.	The rejection of claims 1-7 and 13-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement regarding new matter is withdrawn in view of Applicant’s amendments to the claims.
5.	The rejection of claims 1-4, 6, 12-14, and 21-23 under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (2015) Nat Biotech 33(11):1162-64 is withdrawn in view of Applicant’s amendments to the claims.

Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.			[applies to 24-25]

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant traverses the rejection in the paper filed 24 March 2021.  Applicant’s arguments have been fully considered but are not persuasive.
The claimed plant cell in claim 24 lacks any distinguishing characteristic since the method of either claim 1 or claim 7 does not specify what genetic change is made.  The claimed plant in claim 25 also lacks any distinguishing characteristic other than an unknown and unspecified changed nucleotide sequence and an expressed gene.  
Under a product-by-process analysis, there is nothing to distinguish the claimed plants from any other plant relative to a second plant with a change in the genome.  According to MPEP § 2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Any given plant arguably has a genetic difference relative to another plant and some of those differences will produce a changed phenotype.  For example, in an article published in 2004, Koornneef et al. teaches many naturally-occurring mutant Arabidopsis plants with distinguishable phenotypes.  Koornneef (2004) Annu Rev Plant Biol 55:141-72, 141.
In another example, in an article published in 2003, Meinke et al. teaches 462 different Arabidopsis mutants.  Meinke et al. (2003) Plant Physiol 131:409-18.  Meinke et al.’s map teaches “the exact locations of large numbers of Arabidopsis genes that give a phenotype when disrupted by mutation.”  Id., abstract.  Any of these Arabidopsis plant cells / plants fall within the scope of claims 24-25.  Thus claims 24-25 read on each of these plants as well as many others.
Further, there is nothing to distinguish the claimed plants from any other plant.  Therefore these claims are "reach through" claims.  By the lack of any distinguishing characteristic, Applicant is attempting to reach through and claim the full genus of any and all plants.  Thus the genus of products encompassed by the recited limitations is so large that one of skill in the art is not able to envision the members of the genus.  See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).
Applicant’s Arguments & Response
Applicant traverses the rejection and points to the claim amendments and requests withdrawal of the rejection.  Response, p. 4.
The rejection stands for the reasons stated above.



Withdrawal of Objections and Rejections
rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.
The objection to claims 
The rejection of claims
The rejection of claims
The rejection of claims
under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for claiming beyond the enabled scope of the claims
under 35 U.S.C. 102(a)(1) as being anticipated by
under pre-AIA  35 U.S.C. 103(a) as being unpatentable over

All objections and/or rejections of cancelled claims are rendered moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 

Applicant traverses the rejection in the paper filed 10 November2021.  Applicant’s arguments have been fully considered but are not persuasive.


Claim 1 is drawn to method for modifying a genomic nucleotide sequence in 
a plant cell and selecting the plant cell without suing an exogenously supplied markergene or polynucleotide modification repair template.  The claim also requires assembling the guide RNA/Cas endonuclease complex before introducing it into the cell and also coating it on, or combining it with coated onto or combined with a particle delivery matrix.  Then the claim requires applying a selective agent to the plant cell and selecting the plant cell on the basis of a change in activity of the protein encoded protein where the genome was modified.

Woo et al. teaches transfection of “preassembled complexes of purified Cas9 protein and guide RNA into plant protoplasts” followed by regeneration of plants and determining the percentage of successful targeted mutagenesis.  Woo et al., abstract.  
Woo et al. also teaches that CRISPR techniques are rapidly superseding ZFNs and TALENs.  Id., p. 1162.
Woo et al. teaches using preassembled guide RNA / Cas9 RNPs as an improvement over plasmids encoding these components (p. 1162).
Woo et al. teaches using plasmids encoding the components and thus claims 16-17 are obvious.  Woo et al. teaches obtaining callus tissue after introducing the RNPs. (p. 1163, btm.).
Townsend et al. teaches using ZFNs to target the endogenous ALS gene to create herbicide resistant plants and use the herbicide to select the mutants.  Townsend et al., pp. 442 & 444.  
Woo et al. teaches indels and points out that such changes are indistinguishable from ones introduced by natural processes (p. 1162),  Woo et al. does not teach using a template.

In view of the above, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the teachings of Woo et al. and Townsend et al. to arrive at the method claimed in claim 1.
Given the level of skill in the art as of the effective filing date of the claimed invention one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claims 1-4 are obvious.

 and thus anticipates claims 4 and 6 are obvious.
Woo et al. teaches Arabidopsis, a dicot, (id.) and thus claims 21-23 are obvious.
The claimed plant cell in claim 24 lacks any distinguishing characteristic since the method in claim 7 does not specify what genetic change is made, i.e. what is the sequence of the heterologous polynucleotide used as a donor?  There is nothing to distinguish the claimed plant from another plant with the same genetic change relative to a control plant.  According to MPEP § 2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Therefore the claim 24 reads on any plant cell with a genetic change and claim 25 reads on any plant with a genetic change.  Woo et al. teaches plants and therefore claims 24-25 are obvious.  See also the biallelic mutant disclosed by Woo et al.  Woo et al., p. 1163-64.
Applicant’s Arguments & Response
Applicant traverses the all rejections and points to the claim amendments that now require a selective agent.  Response, pp. 9-10.
Applicant’s arguments are not persuasive in view of the new rejection above.


10.	Claims 5, 7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (2015) Nat Biotech 33(11):1162-64 in view of Townsend et al. (2009) Nature 459:442-45 in further view of Kim et al., WO 2014/065596 A1, published 1 May 2014 (“Toolgen”).
Applicant’s arguments as they apply to the current rejection have been fully considered but are not persuasive.
As seen above, claim 1 is obvious in view of Woo et al. and Townsend et al.  Neither reference teaches using a donor DNA.  Toolgen, however, teaches using a donor DNA in conjunction with CRISPR techniques.  Toolgen, Fig. 19.  Therefore claims 5 and 7 are obvious.
In paragraph 0217, Toolgen teaches 
In the present invention, a Cas protein-encoding nucleic acid or Cas protein and a guide RNA or DNA that encodes the guide RNA may be transferred into a cell by various methods known in the art, such as microinjection, electroporation, DEAE-dextran treatment, lipofection, nanoparticle-mediated transfection, protein transduction domain mediated transduction, virus-mediated gene delivery, and PEG-mediated transfection in protoplast, and so on, but are not limited thereto.  Also, a Cas protein encoding nucleic acid or Cas protein and a guide RNA may be transferred into an organism by various method known in the art to administer a gene or a protein such as injection.  A Cas protein-encoding nucleic acid or Cas protein may be transferred into a cell in the form of complex with a guide RNA, or separately.  Cas protein fused to a protein transduction domain such as Tat can also be delivered efficiently into cells.

Both DNA and RNA that encodes a Cas endonuclease falls with the scope of this teaching.  Therefore claims 14-18 are obvious.
Applicant’s Arguments & Response
Applicant traverses the all rejections and points to the claim amendments that now require a selective agent.  Response, pp. 9-10.
Applicant’s arguments are not persuasive in view of the new rejection above.


19 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (2015) Nat Biotech 33(11):1162-64 and Townsend et al. (2009) Nature 459:442-45 as evidenced by the teachings of Abdullah et al. (1986) Nat Biotech 4:1087-90.
Applicant’s arguments as they apply to the current rejection have been fully considered but are not persuasive.
As seen above, claim 1 is obvious over Woo et al and Townsend et al. where Woo et al. teaches working with plant protoplasts.  Woo et al. does not refer to a protoplast as a “somatic embryo.”  Also, Applicant does not define the term "somatic embryo" in the specification but it is reasonable to interpret the limitation as meaning a somatic cell that can undergo somatic embryogenesis to form a plant.  Abdullah et al. teaches that protoplasts can be used.  Thus claim 19 is obvious.
Applicant’s Arguments & Response
Applicant traverses the all rejections and points to the claim amendments that now require a selective agent.  Response, pp. 9-10.
Applicant’s arguments are not persuasive in view of the new rejection above.


12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (2015) Nat Biotech 33(11):1162-64 and Townsend et al. (2009) Nature 459:442-45 in view of Martin-Ortigosa & Wang (2014) Transgen Res 23:743-56 (“MOaW”); Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 (“KeA”); and Sanford & Allen, US Patent No. 5,036,006.  
Applicant’s arguments as they apply to the current rejection have been fully considered but are not persuasive.
As seen above, claim 1 is obvious over Woo et al. and Townsend et al.  Woo et al. also teaches working with plant protoplasts.  However, working with different cell types is well known in the plant art.  
Kanchiswamy et al. teaches that RNPs consisting of a guide RNA and purified Cas9 protein can be combined to form an RNP and then delivered to plant cells.  Kanchiswamy et al., p. 490 (Fig. 1) & p. 489 (2nd col, only full paragraph).  
Id.  When onion epidermis was bombarded, protein activity was observed.  Id.  Further, when Martin-Ortigosa & Wang bombarded plant tissue with both proteins and plasmids, activity from the protein and expression from the plasmid were observed.  Id., p. 751.  Therefore Martin-Ortigosa & Wang teaches coating microparticles with both proteins and nucleic acid molecules and then bombarding plant tissue including embryonic scutellum cells.  Id., p. 748.
Sanford & Allen teaches microparticle bombardment using RNA and measures expression.  Sanford & Allen, col. 15-16.
Kanchiswamy et al. does not provide a working example.  Woo et al. does not teach using microparticles.  Martin-Ortigosa & Wang does not teach combining CRISPR and guide RNAs onto particles.  Sanford does not teach microparticle bombardment with proteins, only DNA and RNA.  The above references, however, do teach that it was known in to art how to successfully add (a) proteins, (b) nucleic acids, (c) combinations of proteins and nucleic acids, and (d) RNA as a nucleic acid then use  microprojectile bombardment to transform cells where activity was subsequently demonstrated.
Given the guidance of Woo et al. together with the teachings of Martin-Ortigosa & Wang; Sanford & Allen; and Kanchiswamy et al., it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the above teachings so that the Cas9 protein and guide RNA are added to microparticles and used in microprojectile bombardment protocols to transform embryonic scutellum cells.  Therefore claim 20 is obvious.
Applicant’s Arguments & Response
Applicant traverses the all rejections and points to the claim amendments that now require a selective agent.  Response, pp. 9-10.
Applicant’s arguments are not persuasive in view of the new rejection above.

Conclusion
13.	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663